Citation Nr: 1141637	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to November 1959. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appeal. 

The Veteran seeks entitlement to TDIU based on his service connected disability. VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The evidence demonstrates that the Veteran is service connected for valvular heart damage, residuals of rheumatic fever, rated at 60 percent disability, effective September 8, 2005.  As this is his only service connected disability, he meets the threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

While the evidence demonstrates that the Veteran meets the minimum threshold requirements, it is unclear from the evidence of record if the Veteran is unable to secure or maintain a gainful occupation as a result of these service-connected disabilities. 

The Veteran alleges that he is unemployed and that his service connected disability prevents him from securing gainful employment, including sedentary work.  The Veteran stated he was last employed in December 2000 at the US Post Office. 

The Veteran underwent a VA examination in July 2007, where upon physical examination and a review of the evidence of record, the VA examiner opined that the Veteran was unemployable "but not due to rheumatic heart disease... He has other comobidities that causes him to have decreased functional capacity." 

Several letters from the Veteran's private doctor, Dr. J. Sheth, are of record.  In November 2006, ,he stated that the Veteran was being treated for hypertension, obesity, allergic rhinitis, anemia, hypogonadism, and status post rheumatic fever.  Dr. Sheth stated in this letter that the Veteran "gets shortness of breath from walking, bending over and any simple exertion.  These conditions are chronic and lifelong."

In an October 2007 letter, Dr. Sheth stated the Veteran could not "work due to the following permanent conditions: rheumatic fever, hypertension, obesity, anemia, hyperlipidemia, cellulites, shortness of breath and chronic pain syndrome.  These conditions will not change.  He is permanently disabled and can never work again." 

In a letter received by the RO in June 2008, Dr. Sheth stated the Veteran was "permanently disabled due to severe heart disease and rheumatic fever.  These conditions are permanent and completely prohibit him from performing work of any kind."  

Finally, in a letter from Dr. M. P. R. Nathan, the Veteran's private doctor, he stated, "[the Veteran] suffers from chronic and sever shortness of breath on exertion, hypertension, ventricular arrhythmias, and heart failure.  He also has considerable obesity.  He is unable to work and may be given permanent disability."  

While the Board does not dispute the Veteran is unemployable due to his current health conditions, it is unclear whether it is the result of his service connected disability of valvular heart damage, residuals of rheumatic fever.  At the very least, while there is some evidence suggesting that the Veteran may be unemployable as a result of his service connected disability alone (according to Dr. Sheth's June 2008 letter), this conclusion may be contradicted by other evidence of record. 

Furthermore, while the Board has considered the private opinion offered by Dr. Sheth, finding that the Veteran's current condition renders him unemployable, the Board notes that no rationale was been provided.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As stated, Dr. Sheth's opinions provided no rationale or discussion of the facts of the case in support of the conclusion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, this medical opinion is inadequate, since it is unsupported by any clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Furthermore, the Board notes the medical treatment records from Dr. Sheth and Dr. Nathan within the record are incomplete. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Court has held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.   Accordingly, the Veteran must be afforded a new VA examination whether he is unemployable due to his service connected disability. 

As the Board stated above, medical treatment records from Drs. Sheth and Nathan are incomplete.  Therefore, all outstanding, private and VA treatment records should be requested and obtained if available.  The case is accordingly remanded to the RO so that the Veteran may be afforded a VA examination and so that the RO may obtain the Veteran's VA and private treatment records, if any, that were not previously considered.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding VA and private medical treatment records and should ask the Veteran about the existence of any outstanding private treatment records; namely, those of Drs. J. Sheth and M. P. R. Nathan.  All efforts to obtain these records must be documented to inclusion in the claims folder. 

2. Once all outstanding records are obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with the appropriate specialist(s) to determine whether the Veteran is unemployable due to his service-connected disability, valvular heart damage, residuals of rheumatic fever.  The VA examiner should thoroughly review the Veteran's claims file should be noted in the examination report.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disability.  The examiner is asked to review and comment on Drs. J. Sheth and M. P. R. Nathan's letters, the July 2007 VA examination record, and all relevant private treatment records. 

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  A complete rationale for any opinion expressed must be included in the examination reports. 

3. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


